EXAMINER'S AMENDMENT

This Supplemental Notice of Allowance is issued so as to correct an error in the Examiner’s Amendment that accompanied the Notice of Allowance issued on 6/13/2022.  The claim amendment ‘in claim 35, line 2: “the mixer” was changed to “the means for mixing”’ in the Examiner’s Amendment that accompanied the Notice of Allowance issued on 6/13/2022 was changed to ‘in claim 31, line 5: “the mixer” was changed to “the means for mixing”’ in this Supplemental Notice of Allowance.

Election/Restrictions
Claim 8 is rejoined.  Because claim 8 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/19/2017 with respect to this claim is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. Carosa on 6/6/2022.
The application has been amended as follows: 
in claim 1, lines 19-20: “the modulating signal type of the modulating signal” was changed to “a modulating signal type of the modulating signal”;
in claim 17, line 20: “the modulating signal type of the modulating signal” was changed to “a modulating signal type of the modulating signal”;
in claim 31, line 2: “the mixer” was changed to “the means for mixing”; and
in claim 31, line 5: “the mixer” was changed to “the means for mixing”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “a memory comprising a lookup table matching a plurality of undersampling frequencies to a plurality of modulating signal types…wherein the controller is further operable to adjust the undersampling frequency according to the lookup table and the modulating signal type of the modulating signal” along with the other features of claim 1.
Claims 2, 5-8, 10, 12-13, 15-16, 28, and 30 are allowable by virtue of their dependence from claim 1.
With respect to claim 17, the prior art does not teach or suggest “a means for storing a lookup table matching a plurality of undersampling frequencies to a plurality of modulating signal types… wherein the means for setting the mixing frequency is also operable to adjust the undersampling frequency according to the lookup table and the modulating signal type of the modulating signal” along with the other features of claim 17.
Claims 20-22, 29, and 31 are allowable by virtue of their dependence from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791